DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Response to Amendment
	The amendments filed with the written response received on 07/07/2022 have been considered. As directed by the amendments, claims 10-15 are added, claims 4, 8 are canceled. Accordingly, an action on the merits follows regarding claims 1-3, 5-7, 9-15.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7,9, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gagnon (US 10667572)(hereinafter Gagnon).
Regarding claim 1, Gagnon teaches a helmet (10)(fig 3) comprising: an outer shell (14) formed of a plurality of contiguous dome shaped protrusions (faceted regions)(fig 5, column 4, lines 4-5, the outer surface of each of the individual facets whatever shape is convex), the outer shell (14) comprising: an exterior and an interior having a crown portion, a front portion, a left side portion, a right side portion, and a rear portion (fig 3, column 4, line 26).
Regarding claim 2, Gagnon teaches each of the plurality of contiguous dome shaped protrusions define a concave recess on the interior (fig 5, column 4, line 11).
Regarding claim 3, Gagnon teaches the plurality of contiguous dome shaped protrusions are evenly dispersed about the outer shell (fig 3, column 4, line 26, the entire outer shell 14 can be covered with the faceted regions).
Regarding claim 5, Gagnon teaches the plurality of contiguous dome shaped protrusions are defined on the crown portion, the front portion, the left side portion, the right side portion, and the rear portion (fig 3, column 4, line 26).
Regarding claim 6, Gagnon teaches a helmet (10)(fig 3) comprising: an outer shell (14) comprising: an exterior and an interior; and a crown portion, a front portion, a left side portion, a right side portion, and a rear portion (fig 3); wherein the outer shell is formed of a plurality of contiguous dome shaped protrusions(faceted regions) (fig 3, fig 5, column 4, lines 4-5, the outer surface of each of the individual facets whatever shape is convex) and each of the plurality of contiguous dome shaped protrusions defines a concave recess on the interior (fig 5, column 4, line 11).
Regarding claim 7, Gagnon teaches the plurality of contiguous dome shaped protrusions are evenly disperse about the outer shell (fig 3, column 4, line 26, the entire outer shell 14 can be covered with the faceted regions).
Regarding claim 9, Gagnon teaches the plurality of contiguous dome shaped protrusions are defined on the crown portion, the front portion, the left side portion, the right side portion, and the rear portion (fig 3, column 4, line 26).
Regarding claim 12, Gagnon teaches the outer shell is formed of polycarbonate (column 3, line 52).
Regarding claim 15, Gagnon teaches the outer shell is formed of polycarbonate (column 3, line 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon (US 10667572)(hereinafter Gagnon) in view of Scanlon (US 20170196290)(hereinafter Scanlon).
Regarding claim 10, Gagnon does not teach the plurality of contiguous dome shaped protrusions has a diameter in the range of about 20mm to about 100mm. However, in the same field of endeavor, Scanlon teaches the base 125 of headgear pads 105 ranges in diameter from 0.5 to 2 inches (para [0034]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the diameter range of each of faceted regions of Gagnon to be from 0.5 to 2 inches as suggested by Scanlon for the benefit of providing aesthetics to the helmet and overall distribution around the helmet shell. Then the modified Gagon teaches the plurality of contiguous dome shaped protrusions has a diameter in the range of about 20mm to about 100mm.
Regarding claim 11, Gagnon does not teach the plurality of contiguous dome shaped protrusions has a height in the range of about 1/32 inch to 1 ½ inches. However, Scanlon teaches a distance between a center of the base 125 and the apex 120 ranges from 0.5 to 2 inches (para [0034]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the height of each of faceted regions of Gagnon to be from 0.5 to 2 inches as suggested by Scanlon for the benefit of providing aesthetics to the helmet and overall distribution around the helmet shell. Then the modified Gagon teaches the plurality of contiguous dome shaped protrusions has a height in the range of about 1/32 inch to 1 ½ inches.
Regarding claim 13, Gagnon does not teach the plurality of contiguous dome shaped protrusions has a diameter in the range of about 20mm to about 100mm. However, in the same field of endeavor, Scanlon teaches the base 125 of headgear pads 105 ranges in diameter from 0.5 to 2 inches (para [0034]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the diameter range of each of faceted regions of Gagnon to be from 0.5 to 2 inches as suggested by Scanlon for the benefit of providing aesthetics to the helmet and overall distribution around the helmet shell. Then the modified Gagon teaches the plurality of contiguous dome shaped protrusions has a diameter in the range of about 20mm to about 100mm.
Regarding claim 14, Gagnon does not teach the plurality of contiguous dome shaped protrusions has a height in the range of about 1/32 inch to 1 ½ inches. However, Scanlon teaches a distance between a center of the base 125 and the apex 120 ranges from 0.5 to 2 inches (para [0034]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the height of each of faceted regions of Gagnon to be from 0.5 to 2 inches as suggested by Scanlon for the benefit of providing aesthetics to the helmet and overall distribution around the helmet shell. Then the modified Gagon teaches the plurality of contiguous dome shaped protrusions has a height in the range of about 1/32 inch to 1 ½ inches.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732     
                                                                                                                                                                                                   
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732